Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE 
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Pursuant to MPEP 606.01, the title has been changed to read: 
--GENERATION, VALIDATION AND IMPLEMENTATION OF STORAGE-ORCHESTRATION STRATEGIES USING VIRTUAL PRIVATE ARRAY (VPA) IN A DYNAMIC MANNER--

II. ALLOWABLE SUBJECT MATTER 
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: Claim 1: “…least one computing device, operatively connected over a communication network to a plurality of storage resources, the plurality of storage resources comprising at least one data storage unit and at least one control unit, the at least one data storage management layer comprised in, or otherwise operatively connected to, the plurality of storage resources, the data storage management layer and the plurality of storage resources constituting a data storage system, the at least one data storage management layer and the at least one control unit operatively connected over the communication network to at least one host computer device, wherein a sub-set of the plurality of storage resources are assigned to the at least one host, in order to provide storage services thereto according to performance requirements (a} [[(c)]] implement at least one storage management strategy, comprising at least one rule, the at least one rule comprising at least one condition and at least one action, the at least one action capable of improving the VPA performance in a dynamic manner; and (b) [[(d)]] repetitively performing the following: i) monitor the VPA performance for detection of compliance of the VPA with the at least one condition; and ii) responsive to detection of compliance of the VPA with the at least one condition, performing the at least one action capable of improving the VPA performance, 2Docket No. 104317-101 U.S. Serial No. 16/521,379 wherein the at least one action comprises at least one resources re-assignment action, the at least one resources re-assignment action comprising re-assignment of at least one of: the at least one control unit; and the at least one data storage unit, and wherein the at least one resources re-assignment action comprises at least one of: re-assigning at least one unit of the plurality of storage resources from the at least one VPA to a free pool; re-assigning the at least one unit from the free pool to the at least one VPA; and re-assigning the at least one unit from the at least one VPA to at least one other VPA.”
Claims 20, 35, 36, 38, 49, and 50 have similar limitations. 
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, 
/Tammara R Peyton/ 
Primary Examiner, Art Unit 2184 
January 16, 2021